DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/30/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Carrasco e al. (Pub. No.: US2019/0017656), hereinafter, Carrasco.
be US 2020/172184 A1 (ABDELLATIF FADL [SA] ET AL) 4 June 2020 (2020-06-04) : Claim 4: : Claim 1 does not appear to fulfill the requirements of the PCT set out in Article 33(2) with respect to novelty:
Regarding claims 1, 10 and 19, Carrasco discloses an assembly configured to hold a probe adjacent ta a test surface, comprising: 
a first connector (160, figs. 4A, 4B, D1): | a first arm (112, figs. 1, 4A, 4B, D1) pivotably coupled to the first connector at | a first end thereof, the first arm extending in a forward direction and extending in abnormal direction perpendicular to the forward direction and normal to the test | surface; 
a second arm (196, 200, figs 4A, 4B, D1) pivotably coupled to the first connector at a first end thereof, the second arm extending in a rearward | direction opposite to the forward direction and extending in the normal direction;  
a pair of first mounting members (114 and 117, fig. 1, Di} each coupled to a respective second end of the first and second arms; 
a pair of first wheels (138 and 116 fig. 1, D1) each coupled to a respective first mounting member; and 2 a holder (114, 180, 185, figs. 4A, 4B, D1) coupled to the first connector and | configured to hold the probe (710, fig. 7A, D1), 
wherein the pivotable coupling of the first and second arms to the first connector passively normalizes a detection direction of the probe as the probe traverses the test surface (paragraphs 0080, 0090, 0093, D1). Therefore, claim 1 is not novel.  
Regarding claim 10, it is similar in scope with claim 1 and therefore, it is rejected similarly for the reasons set for that claim. Furthermore, Carrasco discloses a drive wheel rotatably coupled to the housing and configured to traverse the test surface and assembly disposed within the housing in par. 0009, 0032-0033, 0037-0038, etc..).
Regarding claim 19, it is similar in scope with claim 1 and therefore, it is rejected similarly for the reasons set for that claim. Furthermore, Carrasco discloses a symmetry-preserving sub-assembly (see fig. 6A and paragraphs 0080, 0090 and 0093).
Regarding claims 2 and 15, Carrasco discloses the assembly of claim 1, further comprising: a first resilient member connected to each of the first and second arms and configured to bias the first and second arms towards each other (see: par. 0045, 0049).
Regarding claims 3 and 13, Carrasco discloses the assembly of claim 1, wherein the pair of first wheels are casters (see: par. 0044 and 0048-0049).
 Regarding claims 4 and 14, Carrasco discloses the assembly of claim 1, wherein the holder (700) is coupled to a rotating shaft of the probe (710) and configured to allow the probe (710) to rotate around the rotating shaft (see: par. 0043, 0088 and 0091). 
Regarding claim 5, Carrasco discloses the assembly of claim 1, wherein the first connector includes a first pinion gear (see: par. 0042). 
Regarding claim 6, see pivot point PS, fig. 6A. Regarding claim 11, Carrasco discloses the system of claim 10, further comprising: a linear motion guide affixed within the housing and configured to guide the assembly linearly relative to the housing (see: par. 0040, 0048, 0074).
Regarding claim 12, Carrasco discloses the system of claim 10, further comprising: a compression-based resilient member disposed between a top surface of the assembly and an interior surface of the housing (see: par. 0074). 
Regarding claim 20, see paragraphs 0080, 0090, 0093.
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose or suggest “the assembly of claim 1, further comprising: a second connector; a third arm pivotably coupled to the second connector, the third arm extending in a right direction and extending in the normal direction; a fourth arm pivotably coupled to the second connector, the fourth arm extending in a left direction opposite to the right direction and extending in the normal direction; a pair of second mounting members each coupled to a respective second end of the third and fourth arms; and a pair of second wheels each coupled to a respective second mounting member” as recited in claims 7 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861